ORDER

PER CURIAM.
Billy Turner (Movant) appeals from the motion court’s judgment denying his Rule 29.151 post-conviction motion after an evi-dentiary hearing. Movant contends that the motion court erred in denying his claims that defense counsel was ineffective for failing to: (1) recuse himself and testify that he personally heard Victim’s recantation of the sexual contact allegations, and (2) conduct a complete investigation and to interview potential -witnesses. Movant argues he was prejudiced in that said witness testimony would have changed the outcome of the trial. We affirm.
We have reviewed the briefs of the parties and the record on appeal and conclude the judgment of the motion court was not clearly erroneous. Rule 29.15(k); Nicklasson v. State, 105 S.W.3d 482, 484 (Mo.banc 2003). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Rule 84.16(b) Mo. R. Civ. P. (2012).

. All rule references are to Mo. R.Crim. P. (2012), unless otherwise noted.